            Case 3:18-cv-06976-JCS Document 13 Filed 02/14/19 Page 1 of 18




 1   Todd M. Friedman (SBN 216752)
     Adrian R. Bacon (SBN 280332)
 2   Meghan E. George (SBN 274525)
 3   LAW OFFICES OF TODD M. FRIEDMAN, P.C.
     21550 Oxnard St., Suite 780
 4   Woodland Hills, CA 91367
 5   Phone: 323-306-4234
     Fax: 866-633-0228
 6
     tfriedman@ toddflaw.com
 7   abacon@ toddflaw.com
 8   mgeorge@toddflaw.com
     Attorneys for Plaintiff
 9
                           UNITED STATES DISTRICT COURT
10
                       NORTHERN DISTRICT OF CALIFORNIA
11                                            ) Case No. 3:18-cv-06976-JCS
     ABANTE ROOTER AND                        )
12
     PLUMBING, INC. and TERRY                 ) CLASS ACTION
13   FABRICANT, individually and on           )
14   behalf of all others similarly situated, ) COMPLAINT FOR VIOLATIONS
                                              ) OF:
15   Plaintiff,                               )
16                                            )    1.    NEGLIGENT VIOLATIONS
                                                         OF THE TELEPHONE
            vs.                               )          CONSUMER PROTECTION
17
                                              )          ACT [47 U.S.C. §227(b)]
18   PROGRESSIVE BUSINESS                     )    2.    WILLFUL VIOLATIONS
                                                         OF THE TELEPHONE
19   FUNDING, INC., RICHARD                   )          CONSUMER PROTECTION
     BRAZEE; and DOES 1 through 10,           )          ACT [47 U.S.C. §227(b)]
20   inclusive, and each of them,             )    3.    NEGLIGENT VIOLATIONS
                                                         OF THE TELEPHONE
21                                            )          CONSUMER PROTECTION
     Defendant.                               )          ACT [47 U.S.C. §227(c)]
22                                                 4.    WILLFUL VIOLATIONS
                                              )
                                                         OF THE TELEPHONE
23                                            )          CONSUMER PROTECTION
                                              )          ACT [47 U.S.C. §227(c)]
24
                                              )
25                                            )
26                                            ) DEMAND FOR JURY TRIAL
                                              )
27                                            )
28                                            )


                             CLASS ACTION COMPLAINT
                                         -1-
             Case 3:18-cv-06976-JCS Document 13 Filed 02/14/19 Page 2 of 18




 1         Plaintiffs ABANTE ROOTER AND PLUMBING, INC. and TERRY
 2   FABRICANT (“Plaintiffs”), individually and on behalf of all others similarly
 3   situated, alleges the following upon information and belief based upon personal
 4   knowledge:
 5                                NATURE OF THE CASE
 6         1.     Plaintiffs bring this action individually and on behalf of all others
 7   similarly situated seeking damages and any other available legal or equitable
 8   remedies resulting from the illegal actions of PROGRESSIVE BUSINESS
 9   FUNDING, INC. (“Progressive”) and RICHARD BRAZEE (“Brazeee,
10   collectively referred to as “Defendants”), in negligently, knowingly, and/or
11   willfully contacting Plaintiffs on Plaintiffs’ cellular telephones in violation of the
12   Telephone Consumer Protection Act, 47. U.S.C. § 227 et seq. (“TCPA”) and related
13   regulations, specifically the National Do-Not-Call provisions, thereby invading
14   Plaintiffs’ privacy.
15                              JURISDICTION & VENUE
16         2.     Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiffs,
17   residents of California, seek relief on behalf of a Class, which will result in at least
18   one class member belonging to a different state than that of Defendant, a California
19   corporation. Plaintiffs also seek up to $1,500.00 in damages for each call in
20   violation of the TCPA, which, when aggregated among a proposed class in the
21   thousands, exceeds the $5,000,000.00 threshold for federal court jurisdiction.
22   Therefore, both diversity jurisdiction and the damages threshold under the Class
23   Action Fairness Act of 2005 (“CAFA”) are present, and this Court has jurisdiction.
24         3.     Venue is proper in the United States District Court for the Northern
25   District of California pursuant to 28 U.S.C. 1391(b) and because Defendant does
26   business within the State of California and Plaintiffs reside within the Counties of
27   Alameda and Contra Costa.
28



                                 CLASS ACTION COMPLAINT
                                               -2-
            Case 3:18-cv-06976-JCS Document 13 Filed 02/14/19 Page 3 of 18




 1                                      PARTIES
 2         4.    Plaintiff, ABANTE ROOTER AND PLUMBING, INC. (“Plaintiff
 3   ABANTE”), is a corporation of the State of California, whose principal place of
 4   business is in the county of Alameda and is a “person” as defined by 47 U.S.C. §
 5   153 (39).
 6         5.    Plaintiff, TERRY FABRICANT (“Plaintiff FABRICANT”), is a
 7   natural person residing in Los Angeles County, California and is a “person” as
 8   defined by 47 U.S.C. § 153 (39).
 9         6.    Defendant,     PROGRESSIVE         BUSINESS       FUNDING,       INC.
10   (“Progressive”) is business lending loan company, and is a “person” as defined by
11   47 U.S.C. § 153 (39).
12         7.    Defendant, RICHARD BRAZEE (“Defendant Brazee”), is an
13   individual who at all relevant times was the president, chief executive officer
14   (“CEO”), and founding partner of Defendant Progressive. As president of
15   Defendant Progressive, Defendant Brazee was responsible for the overall success
16   of the company. Defendant Brazee materially participated in selling and marketing
17   business loans by occupying a position of critical importance to Defendant
18   Progressive’s business. As the founding partner and CEO of Defendant
19   Progressive, Defendant Brazee is liable for the nefarious conduct engaged in by
20   Defendant Progressive and its agents acting on Defendant Progressive’s behalf.
21   Defendant Brazee continued to play a key role in maintaining and expanding
22   Defendant Progressive’s activities throughout the time in question
23         8.    The above named Defendant, and its subsidiaries and agents, are
24   collectively referred to as “Defendants.” The true names and capacities of the
25   Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
26   currently unknown to Plaintiffs, who therefore sue such Defendants by fictitious
27   names. Each of the Defendants designated herein as a DOE is legally responsible
28   for the unlawful acts alleged herein. Plaintiffs will seek leave of Court to amend


                               CLASS ACTION COMPLAINT
                                            -3-
             Case 3:18-cv-06976-JCS Document 13 Filed 02/14/19 Page 4 of 18




 1   the Complaint to reflect the true names and capacities of the DOE Defendants when
 2   such identities become known.
 3          9.     Plaintiffs are informed and believe that at all relevant times, each and
 4   every Defendant was acting as an agent and/or employee of each of the other
 5   Defendants and was acting within the course and scope of said agency and/or
 6   employment with the full knowledge and consent of each of the other Defendants.
 7   Plaintiffs are informed and believe that each of the acts and/or omissions
 8   complained of herein was made known to, and ratified by, each of the other
 9   Defendants.
10                               FACTUAL ALLEGATIONS
11          10.    Beginning in or around December 2014, Defendants contacted
12   Plaintiff Abante on it’s cellular telephone numbers ending in -1636 and -1006 in
13   an attempt to solicit Plaintiff to purchase Defendant’s services.
14          11.    Beginning in or around August 2017, Defendants contacted Plaintiff
15   Fabricant on his telephone numbers ending in -1083 in an attempt to solicit Plaintiff
16   to purchase Defendant’s services.
17          12.    Defendants used an “automatic telephone dialing system” as defined
18   by 47 U.S.C. § 227(a)(1) to place its calls to Plaintiffs seeking to solicit its services.
19          13.    Defendants contacted or attempted to contact Plaintiffs from
20   telephone numbers confirmed to be Defendant’s, including but not limited to: (619)
21   801-8072, (858) 263-0210, and (888) 958-5505.
22          14.    Defendants’ calls constituted calls that were not for emergency
23   purposes as defined by 47 U.S.C. § 227(b)(1)(A).
24          15.    During all relevant times, Defendants did not possess Plaintiffs’ “prior
25   express consent” to receive calls using an automatic telephone dialing system or an
26   artificial or prerecorded voice on their cellular telephones pursuant to 47 U.S.C. §
27   227(b)(1)(A).
28          16.    Further, Plaintiffs’ cellular telephone numbers ending in -1636, -1006,


                                  CLASS ACTION COMPLAINT
                                                -4-
             Case 3:18-cv-06976-JCS Document 13 Filed 02/14/19 Page 5 of 18




 1   and -1083 were added to the National Do-Not-Call Registry on or about July 14,
 2   2005, February 21, 2007, and June 4, 2008 respectively.
 3         17.    Defendants placed multiple calls soliciting its business to Plaintiffs on
 4   their cellular telephones ending in -7210, -7511, and -5502 in or around October
 5   2017 and continuing until November 2017.
 6         18.    Such calls constitute solicitation calls pursuant to 47 C.F.R. §
 7   64.1200(c)(2) as they were attempts to promote or sell Defendant’s services.
 8         19.    Plaintiffs received numerous solicitation calls from Defendants within
 9   a 12-month period.
10         20.    Plaintiffs requested for Defendants to stop calling Plaintiffs during
11   one of the initial calls from Defendants, thus revoking any prior express consent
12   that had existed and terminating any established business relationship that had
13   existed, as defined under 16 C.F.R. 310.4(b)(1)(iii)(B).
14         21.    Despite this, Defendants continued to call Plaintiffs in an attempt to
15   solicit its services and in violation of the National Do-Not-Call provisions of the
16   TCPA for their telephone numbers -7511 and -5502.
17         22.    Upon information and belief, and based on Plaintiffs’ experiences of
18   being called by Defendants after requesting they stop calling, and at all relevant
19   times, Defendants failed to establish and implement reasonable practices and
20   procedures to effectively prevent telephone solicitations in violation of the
21   regulations prescribed under 47 U.S.C. § 227(c)(5).
22                               CLASS ALLEGATIONS
23         23.    Plaintiffs bring this action individually and on behalf of all others
24   similarly situated, as a member the four proposed classes (hereafter, jointly, “The
25   Classes”). The class concerning the ATDS claim for no prior express consent
26   (hereafter “The ATDS Class”) is defined as follows:
27
                  All persons within the United States who received any
28                solicitation/telemarketing  telephone    calls   from


                                CLASS ACTION COMPLAINT
                                              -5-
            Case 3:18-cv-06976-JCS Document 13 Filed 02/14/19 Page 6 of 18




 1                 Defendant to said person’s cellular telephone made
                   through the use of any automatic telephone dialing
 2                 system or an artificial or prerecorded voice and such
 3                 person had not previously consented to receiving such
                   calls within the four years prior to the filing of this
 4
                   Complaint
 5
 6         24.     The class concerning the ATDS claim for revocation of consent, to the
 7   extent prior consent existed (hereafter “The ATDS Revocation Class”) is defined
 8   as follows:
 9
                   All persons within the United States who received any
10                 solicitation/telemarketing     telephone      calls    from
11                 Defendants to said person’s cellular telephone made
                   through the use of any automatic telephone dialing
12                 system or an artificial or prerecorded voice and such
13                 person had revoked any prior express consent to receive
                   such calls prior to the calls within the four years prior to
14
                   the filing of this Complaint.
15
16         25.     The class concerning the National Do-Not-Call violation (hereafter
17   “The DNC Class”) is defined as follows:
18
                   All persons within the United States registered on the
19                 National Do-Not-Call Registry for at least 30 days, who
20                 had not granted Defendants prior express consent nor
                   had a prior established business relationship, who
21
                   received more than one call made by or on behalf of
22                 Defendants that promoted Defendants’ products or
23                 services, within any twelve-month period, within four
                   years prior to the filing of the complaint.
24
25         26.     The class concerning the National Do-Not-Call violation following
26   revocation of consent and prior business relationship, to the extent they existed
27   (hereafter “The DNC Revocation Class”) is defined as follows:
28



                                 CLASS ACTION COMPLAINT
                                               -6-
             Case 3:18-cv-06976-JCS Document 13 Filed 02/14/19 Page 7 of 18




 1                All persons within the United States registered on the
                  National Do-Not-Call Registry for at least 30 days, who
 2                received more than one call made by or on behalf of
 3                Defendants that promoted Defendants’ products or
                  services, after having revoked consent and any prior
 4
                  established business relationship, within any twelve-
 5                month period, within four years prior to the filing of the
 6
                  complaint.

 7
           27.    Plaintiffs represent, and are members of, The ATDS Class, consisting
 8
     of all persons within the United States who received any solicitation telephone calls
 9
     from Defendants to said person’s cellular telephone made through the use of any
10
     automatic telephone dialing system or an artificial or prerecorded voice and such
11
     person had not previously not provided their cellular telephone number to
12
     Defendant within the four years prior to the filing of this Complaint.
13
           28.    Plaintiffs represent, and are members of, The ATDS Revocation
14
     Class, consisting of all persons within the United States who received any
15
     solicitation/telemarketing telephone calls from Defendants to said person’s cellular
16
     telephone made through the use of any automatic telephone dialing system or an
17
     artificial or prerecorded voice and such person had revoked any prior express
18
     consent to receive such calls prior to the calls within the four years prior to the
19
     filing of this Complaint.
20
           29.    Plaintiffs represent, and are members of, The DNC Class, consisting
21
     of all persons within the United States registered on the National Do-Not-Call
22
     Registry for at least 30 days, who had not granted Defendants prior express consent
23
     nor had a prior established business relationship, who received more than one call
24
     made by or on behalf of Defendants that promoted Defendants’ products or
25
     services, within any twelve-month period, within four years prior to the filing of
26
     the complaint.
27
           30.    Plaintiffs represent, and are members of, The DNC Revocation Class,
28
     consisting of all persons within the United States registered on the National Do-


                                 CLASS ACTION COMPLAINT
                                              -7-
             Case 3:18-cv-06976-JCS Document 13 Filed 02/14/19 Page 8 of 18




 1   Not-Call Registry for at least 30 days, who received more than one call made by or
 2   on behalf of Defendants that promoted Defendants’ products or services, after
 3   having revoked consent and any prior established business relationship, within any
 4   twelve-month period, within four years prior to the filing of the complaint.
 5         31.    Defendants, its employees and agents are excluded from The Classes.
 6   Plaintiffs do not know the number of members in The Classes, but believes the
 7   Classes members number in the thousands, if not more. Thus, this matter should
 8   be certified as a Class Action to assist in the expeditious litigation of the matter.
 9         32.    The Classes are so numerous that the individual joinder of all of its
10   members is impractical. While the exact number and identities of The Classes
11   members are unknown to Plaintiffs at this time and can only be ascertained through
12   appropriate discovery, Plaintiffs are informed and believes and thereon alleges that
13   The Classes includes thousands of members. Plaintiffs allege that The Classes
14   members may be ascertained by the records maintained by Defendant.
15         33.    Plaintiffs and members of The ATDS Class and The ATDS
16   Revocation Class were harmed by the acts of Defendants in at least the following
17   ways: Defendants illegally contacted Plaintiffs and ATDS Class members via their
18   cellular telephones thereby causing Plaintiffs and ATDS Class and ATDS
19   Revocation Class members to incur certain charges or reduced telephone time for
20   which Plaintiffs and ATDS Class and ATDS Revocation Class members had
21   previously paid by having to retrieve or administer messages left by Defendants
22   during those illegal calls, and invading the privacy of said Plaintiffs and ATDS
23   Class and ATDS Revocation Class members.
24         34.    Common questions of fact and law exist as to all members of The
25   ATDS Class which predominate over any questions affecting only individual
26   members of The ATDS Class. These common legal and factual questions, which
27   do not vary between ATDS Class members, and which may be determined without
28   reference to the individual circumstances of any ATDS Class members, include,


                                 CLASS ACTION COMPLAINT
                                               -8-
             Case 3:18-cv-06976-JCS Document 13 Filed 02/14/19 Page 9 of 18




 1   but are not limited to, the following:
 2                a.     Whether, within the four years prior to the filing of this
 3                       Complaint, Defendant made any telemarketing/solicitation call
 4                       (other than a call made for emergency purposes or made with
 5                       the prior express consent of the called party) to a ATDS Class
 6                       member using any automatic telephone dialing system or any
 7                       artificial or prerecorded voice to any telephone number
 8                       assigned to a cellular telephone service;
 9                b.     Whether Plaintiffs and the ATDS Class members were
10                       damaged thereby, and the extent of damages for such violation;
11                       and
12                c.     Whether Defendant should be enjoined from engaging in such
13                       conduct in the future.
14         35.    As persons that received numerous telemarketing/solicitation calls
15   from Defendants using an automatic telephone dialing system or an artificial or
16   prerecorded voice, without Plaintiffs’ prior express consent, Plaintiffs are asserting
17   claims that are typical of The ATDS Class.
18         36.    Common questions of fact and law exist as to all members of The
19   ATDS Revocation Class which predominate over any questions affecting only
20   individual members of The ATDS Revocation Class. These common legal and
21   factual questions, which do not vary between ATDS Revocation Class members,
22   and which may be determined without reference to the individual circumstances of
23   any ATDS Revocation Class members, include, but are not limited to, the
24   following:
25                a.     Whether, within the four years prior to the filing of this
26                       Complaint, Defendants made any telemarketing/solicitation
27                       call (other than a call made for emergency purposes or made
28                       with the prior express consent of the called party) to an ATDS


                                 CLASS ACTION COMPLAINT
                                              -9-
            Case 3:18-cv-06976-JCS Document 13 Filed 02/14/19 Page 10 of 18




 1                       Revocation Class member, who had revoked any prior express
 2                       consent to be called using an ATDS, using any automatic
 3                       telephone dialing system or any artificial or prerecorded voice
 4                       to any telephone number assigned to a cellular telephone
 5                       service;
 6                b.     Whether Plaintiffs and the ATDS Revocation Class members
 7                       were damaged thereby, and the extent of damages for such
 8                       violation; and
 9                c.     Whether Defendants should be enjoined from engaging in such
10                       conduct in the future.
11         37.    As persons that received numerous telemarketing/solicitation calls
12   from Defendants using an automatic telephone dialing system or an artificial or
13   prerecorded voice, after Plaintiffs had revoked any prior express consent, Plaintiffs
14   are asserting claims that are typical of The ATDS Revocation Class.
15         38.    Plaintiffs and members of The DNC Class and DNC Revocation Class
16   were harmed by the acts of Defendants in at least the following ways: Defendant
17   illegally contacted Plaintiffs and DNC Class and DNC Revocation Class members
18   via their telephones for solicitation purposes, thereby invading the privacy of said
19   Plaintiffs and the DNC Class and DNC Revocation Class members whose
20   telephone numbers were on the National Do-Not-Call Registry. Plaintiffs and the
21   DNC Class and DNC Revocation Class members were damaged thereby.
22         39.    Common questions of fact and law exist as to all members of The
23   DNC Class which predominate over any questions affecting only individual
24   members of The DNC Class. These common legal and factual questions, which do
25   not vary between DNC Class members, and which may be determined without
26   reference to the individual circumstances of any DNC Class members, include, but
27   are not limited to, the following:
28                a.     Whether, within the four years prior to the filing of this


                                 CLASS ACTION COMPLAINT
                                             - 10 -
            Case 3:18-cv-06976-JCS Document 13 Filed 02/14/19 Page 11 of 18




 1                      Complaint, Defendants or its agents placed more than one
 2                      solicitation call to the members of the DNC Class whose
 3                      telephone numbers were on the National Do-Not-Call Registry
 4                      and who had not granted prior express consent to Defendant and
 5                      did not have an established business relationship with
 6                      Defendant;
 7                b.    Whether Defendants obtained prior express written consent to
 8                      place solicitation calls to Plaintiffs or the DNC Class members’
 9                      telephones;
10                c.    Whether Plaintiffs and the DNC Class member were damaged
11                      thereby, and the extent of damages for such violation; and
12                d.    Whether Defendants and its agents should be enjoined from
13                      engaging in such conduct in the future.
14         40.    As persons that received numerous solicitation calls from Defendants
15   within a 12-month period, who had not granted Defendants prior express consent
16   and did not have an established business relationship with Defendants, Plaintiffs
17   are asserting claims that are typical of the DNC Class.
18         41.    Common questions of fact and law exist as to all members of The
19   DNC Class which predominate over any questions affecting only individual
20   members of The DNC Revocation Class.             These common legal and factual
21   questions, which do not vary between DNC Revocation Class members, and which
22   may be determined without reference to the individual circumstances of any DNC
23   Revocation Class members, include, but are not limited to, the following:
24                a.    Whether, within the four years prior to the filing of this
25                      Complaint, Defendants or its agents placed more than one
26                      solicitation call to the members of the DNC Class whose
27                      telephone numbers were on the National Do-Not-Call Registry
28                      and who had revoked any prior express consent and any


                                CLASS ACTION COMPLAINT
                                             - 11 -
            Case 3:18-cv-06976-JCS Document 13 Filed 02/14/19 Page 12 of 18




 1                      established business relationship with Defendants;
 2                b.    Whether Plaintiffs and the DNC Class members were damaged
 3                      thereby, and the extent of damages for such violation; and
 4                c.    Whether Defendants and its agents should be enjoined from
 5                      engaging in such conduct in the future.
 6         42.    As persons that received numerous solicitation calls from Defendants
 7   within a 12-month period, who, to the extent one existed, had revoked any prior
 8   express consent and any established business relationship with Defendants,
 9   Plaintiffs are asserting claims that are typical of the DNC Revocation Class.
10         43.    Plaintiffs will fairly and adequately protect the interests of the
11   members of The Classes. Plaintiffs have retained attorneys experienced in the
12   prosecution of class actions.
13         44.    A class action is superior to other available methods of fair and
14   efficient adjudication of this controversy, since individual litigation of the claims
15   of all Classes members is impracticable. Even if every Classes member could
16   afford individual litigation, the court system could not. It would be unduly
17   burdensome to the courts in which individual litigation of numerous issues would
18   proceed. Individualized litigation would also present the potential for varying,
19   inconsistent, or contradictory judgments and would magnify the delay and expense
20   to all parties and to the court system resulting from multiple trials of the same
21   complex factual issues. By contrast, the conduct of this action as a class action
22   presents fewer management difficulties, conserves the resources of the parties and
23   of the court system, and protects the rights of each Classes member.
24         45.    The prosecution of separate actions by individual Classes members
25   would create a risk of adjudications with respect to them that would, as a practical
26   matter, be dispositive of the interests of the other Classes members not parties to
27   such adjudications or that would substantially impair or impede the ability of such
28   non-party Class members to protect their interests.


                                CLASS ACTION COMPLAINT
                                             - 12 -
            Case 3:18-cv-06976-JCS Document 13 Filed 02/14/19 Page 13 of 18




 1         46.    Defendants have acted or refused to act in respects generally
 2   applicable to The Classes, thereby making appropriate final and injunctive relief
 3   with regard to the members of the Classes as a whole.
 4                           FIRST CAUSE OF ACTION
 5          Negligent Violations of the Telephone Consumer Protection Act
                                   47 U.S.C. §227(b).
 6            On Behalf of the ATDS Class and ATDS Revocation Class
 7         47.    Plaintiffs repeat and incorporate by reference into this cause of action
 8   the allegations set forth above at Paragraphs 1-46.
 9         48.    The foregoing acts and omissions of Defendant constitute numerous
10   and multiple negligent violations of the TCPA, including but not limited to each
11   and every one of the above cited provisions of 47 U.S.C. § 227(b), and in particular
12   47 U.S.C. § 227 (b)(1)(A).
13         49.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b),
14   Plaintiffs and the Class Members are entitled an award of $500.00 in statutory
15   damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
16         50.    Plaintiffs and the ATDS Class and ATDS Revocation Class members
17   are also entitled to and seek injunctive relief prohibiting such conduct in the future.
18                       SECOND CAUSE OF ACTION
19    Knowing and/or Willful Violations of the Telephone Consumer Protection
                                        Act
20
                                47 U.S.C. §227(b)
21        On Behalf of the ATDS Class and the ATDS Revocation Class
22         51.    Plaintiffs repeat and incorporate by reference into this cause of action
23   the allegations set forth above at Paragraphs 1-46.
24         52.    The foregoing acts and omissions of Defendant constitute numerous
25   and multiple knowing and/or willful violations of the TCPA, including but not
26   limited to each and every one of the above cited provisions of 47 U.S.C. § 227(b),
27   and in particular 47 U.S.C. § 227 (b)(1)(A).
28         53.    As a result of Defendant’s knowing and/or willful violations of 47


                                  CLASS ACTION COMPLAINT
                                              - 13 -
            Case 3:18-cv-06976-JCS Document 13 Filed 02/14/19 Page 14 of 18




 1   U.S.C. § 227(b), Plaintiffs and the ATDS Class and ATDS Revocation Class
 2   members are entitled an award of $1,500.00 in statutory damages, for each and
 3   every violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
 4         54.    Plaintiffs and the Class members are also entitled to and seek
 5   injunctive relief prohibiting such conduct in the future.
 6                           THIRD CAUSE OF ACTION
 7          Negligent Violations of the Telephone Consumer Protection Act
                                    47 U.S.C. §227(c)
 8           On Behalf of the DNC Class and the DNC Revocation Class
 9         55.    Plaintiffs repeat and incorporate by reference into this cause of action
10   the allegations set forth above at Paragraphs 1-46.
11         56.    The foregoing acts and omissions of Defendant constitute numerous
12   and multiple negligent violations of the TCPA, including but not limited to each
13   and every one of the above cited provisions of 47 U.S.C. § 227(c), and in particular
14   47 U.S.C. § 227 (c)(5).
15         57.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227(c),
16   Plaintiffs and the DNC Class and DNC Revocation Class Members are entitled an
17   award of $500.00 in statutory damages, for each and every violation, pursuant to
18   47 U.S.C. § 227(c)(5)(B).
19         58.    Plaintiffs and the DNC Class and DNC Revocation Class members are
20   also entitled to and seek injunctive relief prohibiting such conduct in the future.
21                      FOURTH CAUSE OF ACTION
22    Knowing and/or Willful Violations of the Telephone Consumer Protection
                                        Act
23
                              47 U.S.C. §227 et seq.
24           On Behalf of the DNC Class and DNC Revocation Class
25         59.    Plaintiffs repeat and incorporate by reference into this cause of action
26   the allegations set forth above at Paragraphs 1-46.
27         60.    The foregoing acts and omissions of Defendant constitute numerous
28   and multiple knowing and/or willful violations of the TCPA, including but not


                                 CLASS ACTION COMPLAINT
                                              - 14 -
            Case 3:18-cv-06976-JCS Document 13 Filed 02/14/19 Page 15 of 18




 1   limited to each and every one of the above cited provisions of 47 U.S.C. § 227(c),
 2   in particular 47 U.S.C. § 227 (c)(5).
 3         61.    As a result of Defendant’s knowing and/or willful violations of 47
 4   U.S.C. § 227(c), Plaintiffs       and the DNC Class and DNC Revocation Class
 5   members are entitled an award of $1,500.00 in statutory damages, for each and
 6   every violation, pursuant to 47 U.S.C. § 227(c)(5).
 7         62.    Plaintiffs and the DNC Class and DNC Revocation Class members are
 8   also entitled to and seek injunctive relief prohibiting such conduct in the future.
 9                                 PRAYER FOR RELIEF
10   WHEREFORE, Plaintiffs request judgment against Defendant for the following:
11                           FIRST CAUSE OF ACTION
12          Negligent Violations of the Telephone Consumer Protection Act
                                   47 U.S.C. §227(b)
13
                  As a result of Defendant’s negligent violations of 47 U.S.C.
14
                  §227(b)(1), Plaintiffs and the ATDS Class and ATDS Revocation
15
                  Class members are entitled to and request $500 in statutory damages,
16
                  for each and every violation, pursuant to 47 U.S.C. 227(b)(3)(B);
17
                  An order for injunctive relief prohibiting such conduct by Defendants
18
                  in the future; and
19
                  Any and all other relief that the Court deems just and proper.
20
                         SECOND CAUSE OF ACTION
21    Knowing and/or Willful Violations of the Telephone Consumer Protection
22                                      Act
                                47 U.S.C. §227(b)
23
                  As a result of Defendant’s willful and/or knowing violations of 47
24
                  U.S.C. §227(b)(1), Plaintiffs and the ATDS Class and ATDS
25
                  Revocation Class members are entitled to and request treble damages,
26
                  as provided by statute, up to $1,500, for each and every violation,
27
                  pursuant to 47 U.S.C. §227(b)(3)(B) and 47 U.S.C. §227(b)(3)(C);
28



                                 CLASS ACTION COMPLAINT
                                              - 15 -
            Case 3:18-cv-06976-JCS Document 13 Filed 02/14/19 Page 16 of 18




 1                An order for injunctive relief prohibiting such conduct by Defendants
 2                in the future; and
 3                Any and all other relief that the Court deems just and proper.
 4                           THIRD CAUSE OF ACTION
 5          Negligent Violations of the Telephone Consumer Protection Act
                                    47 U.S.C. §227(c)
 6
                  As a result of Defendant’s negligent violations of 47 U.S.C.
 7
                  §227(c)(5), Plaintiffs and the DNC Class and DNC Revocation Class
 8
                  members are entitled to and request $500 in statutory damages, for
 9
                  each and every violation, pursuant to 47 U.S.C. 227(c)(5);
10
                  An order for injunctive relief prohibiting such conduct by Defendants
11
                  in the future; and
12
                  Any and all other relief that the Court deems just and proper.
13
14
                        FOURTH CAUSE OF ACTION
15    Knowing and/or Willful Violations of the Telephone Consumer Protection
16                                      Act
                                47 U.S.C. §227(c)
17
                  As a result of Defendant’s willful and/or knowing violations of 47
18
                  U.S.C. §227(c)(5), Plaintiffs and the DNC Class and DNC
19
                  Revocation Class members are entitled to and request treble damages,
20
                  as provided by statute, up to $1,500, for each and every violation,
21
                  pursuant to 47 U.S.C. §227(c)(5);
22
                  An order for injunctive relief prohibiting such conduct by Defendants
23
                  in the future; and
24
                  Any and all other relief that the Court deems just and proper.
25
           63.    Pursuant to the Seventh Amendment to the Constitution of the United
26
     States of America, Plaintiffs are entitled to, and demands, a trial by jury.
27
28



                                 CLASS ACTION COMPLAINT
                                              - 16 -
     Case 3:18-cv-06976-JCS Document 13 Filed 02/14/19 Page 17 of 18




 1
     Respectfully Submitted this 14th Day of February, 2019.
 2
                       LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 3
 4                            By: /s/ Todd M. Friedman
                                  Todd M. Friedman
 5
                                  Law Offices of Todd M. Friedman
 6                                Attorney for Plaintiff
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                        CLASS ACTION COMPLAINT
                                    - 17 -
            Case 3:18-cv-06976-JCS Document 13 Filed 02/14/19 Page 18 of 18




 1   Filed electronically on this 14th Day of February, 2019, with:

 2   United States District Court CM/ECF system
 3
 4
     Notification sent on this 14th Day of February, 2019, via the ECF system to:
 5
 6
     Honorable Magistrate Joseph C. Spero
     United States District Court
 7   Northern District California
 8
     Notification sent on this 14th Day of February, 2019, via Mail to:
 9
10   PROGRESSIVE BUSINESS FUNDING, INC.
     c/o Tailored Legal, A Professional Corporation
11
     3555 4th Ave.
12   San Diego, CA 92103
13
14   This 14th Day of February, 2019.
15   By: s/Todd M. Friedman
         Todd M. Friedman
16
17
18
19
20
21
22
23
24
25
26
27
28



                                CLASS ACTION COMPLAINT
                                            - 18 -
